 



Exhibit 10.7.2
THIRD AMENDMENT TO
COMMON SHORT CODE LICENSE AGREEMENT
Extension of Number Range for 6-Digit CSCs
     This Third Amendment to the Common Short Code License Agreement (“Third
Amendment”), dated as of the twenty-first (21st) day of September, 2006 between
NeuStar, Inc., a Delaware corporation, with offices located at 46000 Center Oak
Plaza, Building X, Sterling, VA 20166 (“NeuStar”) and CTIA — The Wireless
Association® (“CTIA”), a District of Columbia non-profit corporation, located at
1400 16th Street, NW, Suite 600, Washington, DC 20036.
     WHEREAS, NeuStar entered into a Common Short Code License Agreement with
the CTIA (“License Agreement”) dated October 17, 2003 to develop and maintain a
database of common short codes, to process common short code applications and
assign common short codes to applicants and to engage in other Registry Services
on behalf of members of the wireless industry;
     WHEREAS, NeuStar and CTIA now desire to amend the Assignment Guidelines to
reflect modified specifications from the Common Short Code Working Group by
increasing the number range for 6-digit CSCs.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:
I. Terms used in this Third Amendment and not otherwise defined shall have the
same meaning set forth in the License Agreement.
II. Commencing on September 12, 2006, Registry shall make available for lease
all six-digit CSCs between 200000 through 222221. No later than five (5) days
prior to the launch of such 6-digit CSCs Carriers may request 6-digit CSCs to be
reserved from this pool, rendering them unavailable for general registration on
the 6-digit Launch Date as a CSC. Carriers may return such 6-digit Grandfathered
CSCs to the available pool of CSCs at any time.
III. The Parties hereby agree that this Third Amendment shall serve to revise
Section 2 of Exhibit to the License Agreement to reflect the changes set forth
in II above.
IV. Except as specifically modified by this Third Amendment, the terms and
conditions of the License Agreement shall remain in full force and effect.
     IN WITNESS WHEREOF, the parties have caused this Third Amendment to be duly
executed as of the date first written above.

                      NEUSTAR, INC.       CTIA    
 
                   
By:
  /s/ Steven Boyce
 
      By:   /s/ Robert B. Mesirow
 
    Name: Steven Boyce       Name: Robert B. Mesirow     Title: V.P. Controller
      Title: Vice President     Date: Oct 4, 2006       Date: September 21, 2006
   

Page 1 of 1